DETAILED ACTION
Response to Amendment
	This is a reply to the request for Continued Examination (RCE) filed on 12/31/2020, in which Claim(s) 1-2, 4-10, 12, 14, 16-20 and 22-28 are presented for examination.
Claim(s) 3, 11, 13, 15, 21 is/are cancelled.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 and 02/25/2021 was filed after the mailing date of the Final Rejection on 10/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Response to Argument
Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s argues that Turbin-Sheri-Lowe combination does not explicilty discloses “random data”.
The Examiner respectfully disagrees, although the prior are does not use the term “random data”, the claim limitation does not clarify what are the random data. Therefore The Examiner makes broad interpretation that the data is not the original intended data. As such, Sheri teaches determined if the received compressed data is infected by a malware, when it is infected with malware, which is not the original data, and is consider the malicious data/random data in the claim limitation.

Applicant’s argues that Turbin-Sheri-Lowe combination does not explicilty discloses “initiating a destaging operation to select an entry of write data to destage according to an ordering of a list of entries in the cache”.
The Examiner respectfully disagrees as Lowe teaches a cache manager that establish a data track list for the cache portion, and based on read/write command, the data can be reading or write to storage in order of the list, furthermore, the list orders can be modified and entry can be 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants’ arguments with respect to claims rejected under prior art have been fully considered but they are not persuasive.

Applicant’s arguments with respect to the rejection of claim(s) 1-2, 4-10, 12, 14, 16-20 and 22-28 have been considered but are moot in view of the new ground(s) of rejection.
		
	
Examiner Notes:
Regarding the computer readable storage medium recited in claims 1-12. The specification disclosed the computer readable storage medium as not signals per se (see paragraph 57-58); thus, does not invokes 101.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-2, 4-10, 12, 14, 16-20 and 22-28 rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,282,543 and 10,445,497, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: The claims are substantially similar to the parent applications.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4-10, 14, 16-20 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turbin (Pub. No.: US 2011/0296525 A1) in view of Sheri et al. (Pub. No.: US 2018/0159866 A1; hereinafter Sheri) further in view of Lowe et al. (Pub. No.: US 2007/0118695 A1; hereinafter Lowe).
Regarding claims 1, 14 and 20, Turbin discloses a computer program product for processing data in cache directed to a storage, the computer program product comprising a computer readable storage medium having computer readable program code embodied therein that when executed performs operations, the operations comprising:
initiating a destaging operation to destage write data in an entry of a plurality of entries in the cache (the file data is cached before writing to storage, in which the request to write data occurs [Turbin; ¶56-90; fig. 3 and associated text]);
destaging the write data in the cache to the storage in response to determining that the write data does not comprise random data according to the randomness criteria (write data to storage when it is clean [Turbin; fig. 3 and associated text]); and
processing the write data as malicious data after determining that the compressed write data comprises random data (disinfection and/or quarantine if identified as relating to potential malware [Turbin; ¶56-90; fig. 3 and associated text]). Turbin does not explicit teaches in response to initiating the destaging operation, determining whether the write data that when compressed as compressed write data was determined to fall below a compression ratio, wherein the write data comprises random data when the compressed write data is below the compression ratio; destaging the write data to the storage in response to determining that the compressed write 
In particular, Sheri teaches receiving of write command, compressed data  and determine if the compressed write data is ration is lower than the expected compression ratio value, generates infection notification and if it is in proper ration, write to storage when determine it was properly encrypted [Sheri; ¶66-69, 84-88]. It would have been obvious before the effective filing date of the claimed invention to modify Turbin in view of Sheri to detect malware using compression ration with the motivation for active malware detection instead of just using malware signature alone, which would increase detection before malware is writing to the storage and reduced vulnerabilities.
Turbin-Sheri combination does not explicilty discloses initiating a destaging operation to select an entry of write data to destage according to an ordering of a list of entries in the cache; however, in a related and analogous art, Lowe teaches this feature.
In particular, Lowe teaches a cache manager that establish a data track list for the cache portion, and based on read/write command, the data can be reading or write to storage in order of the list, furthermore, the list orders can be modified and entry can be discharged for various reasoning [Lowe; ¶17-22]. It would have been obvious before the effective filing date of the claimed invention to modify Turbin-Sheri combination discloses in view of Lowe to use an order list LRU/MRU in the destaging process with the motivation for faster read/write and better access tracks.


claim 2, Turbin-Sheri-Lowe combination discloses wherein the processing the write data as malicious data comprises performing at least one of discarding the write data from the cache and copying the write data to a quarantine storage location for write data determined to be malevolent to be made available for further inspection (quarantine data for further evaluation [Turbin; ¶56-90; fig. 3 and associated text]).

Regarding claims 4, 16 and 22, Turbin-Sheri-Lowe combination discloses wherein the operations further comprise:
indicating when the write data is entered into the cache that the write data has not been scanned; and indicating that the write data was scanned in response to determining whether the write data in the cache comprises random data (scanning the intercepting cache to determine if it contains malware [Turbin; ¶56-90; fig. 3 and associated text]).

Regarding claims 5, 17 and 23, Turbin-Sheri-Lowe combination discloses wherein the operations further comprise:
determining whether the write data was scanned, wherein the write data is destaged in response to determining that the write data was scanned and that the write data does not comprise random data (write the data to storage when determine it is safe [Turbin; ¶56-90; fig. 3 and associated text]).

Regarding claim 6, Turbin-Sheri-Lowe combination discloses wherein the operations further comprise:


Regarding claim 7, Turbin-Sheri-Lowe combination discloses wherein the operations further comprise:
initiating a scan operation to access write data in the cache to determine whether the write data comprises random data, wherein the scan operation is performed independently of the destage operation to determine whether to destage write data from the cache (the scanning of cache data took place before writing of data to storage [Turbin; ¶56-90; fig. 3 and associated text]).

Regarding claims 8, 18 and 24, Turbin-Sheri-Lowe combination discloses wherein the operations further comprise:
determining whether the write data is from a suspicious process, wherein the determining whether the write data comprises random data is performed in response to determining that the write data is from a suspicious process [Turbin; ¶56-90; fig. 3 and associated text] [Sheri; ¶66-69]. The motivation for active malware detection instead of just using malware signature alone, which would increase detection before malware is writing to the storage and reduced vulnerabilities.

Regarding claim 9, Turbin-Sheri-Lowe combination discloses wherein the determining whether the write data is from a suspicious process comprises:
determining a characteristic of the write data; and determining whether a characteristic of the write data satisfies a condition, wherein the write data is determined to be from a suspicious process in response to determining that the characteristic of the write data satisfies the condition (write data to storage when the data does not contain malware [Turbin; ¶56-90; fig. 3 and associated text]).

Regarding claims 10, 19, 25 and 26, Turbin-Sheri-Lowe combination discloses wherein the characteristic of the write data comprises a process Input/Output (I/O) activity rate of a process that wrote the write data, wherein the determining whether the characteristic of the write data satisfies the condition comprises:
determining a historical I/O activity rate for the write data; and determining whether the process I/O activity rate of a process that wrote the data exceeds the historical I/O activity rate by a threshold, wherein the condition is satisfied in response to determining that the process I/O activity rate exceeds the threshold (detections of malware based on the compression ratio of data received in the write command, determine if it exceed or below the ratio [Sheri; ¶66-69]). The motivation for active malware detection instead of just using malware signature alone, which would increase detection before malware is writing to the storage and reduced vulnerabilities.

Allowable Subject Matter
Claim(s) 12, 27 and 28 would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Claim(s) 12, 27 and 28 are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In claim(s) 12, 27 and 28:
“wherein the storage stores trap data, and wherein the determining where the write data is from a suspicious process comprises determining whether the write data is directed to the trap data in the storage.” in combination with other limitations recited as specified in the independent claim(s).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432